In The
                                   Court of Appeals
                          Seventh District of Texas at Amarillo

                                           No. 07-14-00395-CV


                               IN THE INTEREST OF L.L., A CHILD

                              On Appeal from the 108th District Court
                                        Potter County, Texas
                 Trial Court No. 82,798-E, Honorable Douglas Woodburn, Presiding

                                           February 4, 2015

                                  MEMORANDUM OPINION
                 Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

       A.L. appeals from the termination of his parental rights to his two-year-old

daughter L.L.1 He does so by contesting the sufficiency of the evidence to support the

statutory grounds of termination as well as the finding that termination was in the best

interest of the child. We affirm the order.

       The standard of review is that set forth in In re K.M.L., 443 S.W.3d 101 (Tex.

2013). The evidence must be of such quantum that a fact finder could reasonably form

a firm belief or conviction about the truth of the matter on which the State bears the

burden of proof.        Id. at 112.     Furthermore, only one statutory ground is needed to


       1
           The parental rights of the mother were previously terminated.
support termination. In re K.C.B., 280 S.W.3d 888, 894-95 (Tex. App.—Amarillo 2009,

pet. denied). One of the grounds relied upon by the trial court was that A.L. engaged in

conduct or knowingly placed his child with persons who engaged in conduct that

endangered the physical or emotional well-being of the child. TEX. FAM. CODE ANN. §

161.001(1)(E) (West 2014).

       To “endanger” means to expose to loss or injury; to jeopardize. In re S.M.L.D.,

150 S.W.3d 754, 757 (Tex. App.—Amarillo 2004, no pet.).          Although the standard

requires more than a threat of metaphysical injury or the possible ill effects of a less-

than-ideal family environment, it is not necessary that the conduct be directed at the

child or that the child must actually suffer injury. Id. Furthermore, a danger to the

child's well-being may be inferred from parental misconduct. Id. Finally, an inquiry

under section 161.001(1)(E) focuses upon the conduct of the parent, including the

parent's actions or omissions or failures to act. Id.

       Statutory Ground

       The evidence shows that L.L. was removed from her mother’s care at birth on

August 22, 2012        because both the mother and baby tested positive for

methamphetamine and marijuana. The mother had another child that was being raised

by a relative. A.L. also tested positive for those drugs, and told the caseworker that he

had been smoking methamphetamine daily up until a week before the birth of the child.

A service plan was filed for A.L. on October 1, 2012.       Pursuant to it, A.L. was to

maintain contact with the Department of Family and Protective Services (the

Department), and complete counseling, marriage counseling, drug rehabilitation, a

batterer’s intervention prevention program, a psychological evaluation, and parenting



                                             2
classes. While the plan was pending, A.L. 1) maintained only sporadic contact with the

Department, 2) was arrested and placed in the Potter County jail in December 2012

after having been stopped by police with drugs and a gun in his vehicle, 3) arrested and

placed in the Randall County jail in March 2013 having been stopped by police for

unauthorized use of a motor vehicle, 4) attended several drug rehabilitation programs

but did not complete them, 5) told a caseworker that he had a drug problem, 6) failed to

complete any of his other services, 7) did not pay child support for the child, and 8) was

incarcerated at the time of the final hearing after being convicted in September 2013 of

unauthorized use of a motor vehicle and possession of a controlled substance (for

which he received an eight-year prison sentence for each offense). Appellant also had

a 2005 conviction for burglary of a habitation and a 2007 conviction for robbery; each of

those convictions was followed by confinement in prison for two and four years,

respectively.

       In assessing whether A.L. engaged in conduct or knowingly placed the child with

persons who engaged in conduct that endangered the physical or emotional well-being

of the child, we may consider parental conduct either before or after the child’s birth. In

re A.L.W., No. 02-07-342-CV, 2008 Tex. App. LEXIS 2852, at *14-15 (Tex. App.—Fort

Worth April 17, 2008, no pet.) (mem. op.); accord In re J.O.A., 283 S.W.3d 336, 345-46

(Tex. 2009) (stating that the “endangering conduct may include the parent's actions

before the child's birth, while the parent had custody of older children, including

evidence of drug usage”). We may also consider drug use by the parent. In re J.O.A.,
283 S.W.3d at 345-46. And, while imprisonment, alone, does not support a finding of

endangerment, evidence that includes the imprisonment of the parent and



                                            3
demonstrates a course of conduct that has the effect of endangering the child's physical

or emotional well-being supports a finding of endangerment. Texas Dep't of Human

Services v. Boyd, 727 S.W.2d 531, 534 (Tex. 1987); In re C.A.B., 289 S.W.3d 874, 886

(Tex. App.—Houston [14th Dist.] 2009, no pet.).

      Both parents were using drugs prior to the birth of the child, and the child tested

positive for methamphetamine and marijuana at birth. A.L. admitted that since 2005, he

has been incarcerated more time than he has been free. Moreover, he had continued

to commit criminal offenses since the child’s birth, continued to use drugs, and failed to

support the child. There is no evidence that he had the ability to provide the child with

stable housing or other necessities even during the times he was not incarcerated.

This evidence is of such quantum that a fact finder could reasonably form a firm belief

or conviction that A.L. engaged in conduct or knowingly placed his child with persons

who engaged in conduct that endangered the physical or emotional well-being of the

child. It supports a finding of a voluntary, deliberate, and conscious course of conduct

warranting termination. See In re A.B., 412 S.W.3d 588, 599 (Tex. App.—Fort Worth

2013), aff’d, 437 S.W.3d 498 (Tex. 2014) (holding that a voluntary, deliberate, and

conscious course of conduct is required and that conduct which subjects a child to a life

of uncertainty and instability endangers the child’s physical and emotional well-being).

      Best Interest

      In determining the best interest of the child, we consider among other things, 1)

the desires of the child, 2) the emotional and physical needs of the child now and in the

future, 3) the emotional and physical danger to the child now and in the future, 4) the

parental abilities of the individuals seeking custody, 5) the programs available to assist



                                            4
those individuals to promote the best interest of the child, 6) the plans for the child by

those individuals or by the agency seeking custody, 7) the stability of the home, 8) the

acts or omissions of the parent indicating that the existing parent/child relationship is not

a proper one, and 9) any excuse for the acts or omissions of the parent. Holley v.

Adams, 544 S.W.2d 367, 372 (Tex. 1976); In re P.E.W., 105 S.W.3d 771, 779-80 (Tex.

App.—Amarillo 2003, no pet.). The list is not exhaustive, and each factor need not

support termination. In re C.J.F., 134 S.W.3d 343, 354 (Tex. App.—Amarillo 2003, pet.

denied). Moreover, the same evidence illustrating the statutory grounds in support of

termination may be probative of the child’s best interest. In re C.H., 89 S.W.3d 17, 28

(Tex. 2002).

       In addition to the evidence we have already recited, there was evidence that the

child lives in the home of a maternal cousin, has been there since October 2012, is

bonded to the family, is thriving, and is developmentally on target. Other evidence

discloses that the child does not know her biological father.

       A.L. wants the child to remain in her current placement, but wants to have a

relationship with the child when he is released from prison. Yet, the current foster

parent, who happens to be a relative of A.L., opined that termination of the relationship

is best for the child.

       Other evidence also illustrates that A.L. may have a parole hearing in January

2015. However, he has had one before without encountering success. So too did he

admit that there was no assurance he will be paroled. And, while he testified that he

has a job waiting for him when he is released from prison, we are not cited to evidence

of where his prospective employer appeared at trial and confirmed that representation.



                                             5
       Taken as a whole, the foregoing is evidence is of such quantum that enables a

fact finder to reasonably form a firm belief or conviction that termination of the parental

relationship is in the best interest of the child here. The child’s need for stability does

not require her to wait longer than the two years she already has for her father to

attempt to demonstrate an ability to actually care for her.

       Accordingly, the order of termination is affirmed.



                                                        Per Curiam




                                             6